4. (
- After the vote:
President of the Committee on the Internal Market and Consumer Protection. - Madam President, I wanted to intervene after the vote on the Lechner report. I did not want to interrupt the voting, but I merely wanted to thank the PPE-DE Group for supporting the common position so that we now have a very strong majority, which will be a very good signal to both consumers and businesses that we intend to open up the market and protect consumers.
Madam President, I know that you have taken a very active role in this dossier and I think it is a credit to all the parties that we just got a tremendous majority in the end after many doubts and reservations.